




Exhibit 10.13




ELEVENTH AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER


This eleventh AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
LIMITED WAIVER (this “Eleventh Amendment”) is entered into effective as of
February 4, 2013, among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited
partnership, as borrower (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a
Delaware limited partnership (the “MLP”), the Lenders (as defined below) party
hereto, and ROYAL BANK OF CANADA, as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders and as L/C Issuer and a Lender.


WHEREAS, the Borrower, the MLP, the Administrative Agent, and the lenders party
thereto (the “Lenders”) are parties to that certain Second Amended and Restated
Credit Agreement dated as of November 10, 2005, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of June 30,
2006, that certain Second Amendment to Second Amended and Restated Credit
Agreement dated as of December 28, 2007, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated as of September 24, 2008, that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of December 21, 2009, that certain Fifth Amendment to Second Amended and
Restated Credit Agreement dated as of January 14, 2010, that certain Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of March 26,
2010, that certain Waiver and Seventh Amendment to Second Amended and Restated
Credit Agreement dated as of April 15, 2011, that certain Eighth Amendment to
Second Amended and Restated Credit Agreement dated as of May 31, 2011, that
certain Ninth Amendment to Second Amended and Restated Credit Agreement dated as
of September 7, 2011, and that certain Tenth Amendment to Second Amended and
Restated Credit Agreement and Consent dated as of May 22, 2012 (as amended, and
as further renewed, extended, amended or restated, the “Credit Agreement”);


WHEREAS, the Borrower has notified the Administrative Agent that (a) the MLP and
Martin Midstream Finance Corp., a Delaware corporation and a wholly-owned
Subsidiary of the MLP (“Finance Corp”), intend to co-issue unsecured notes in an
aggregate amount of up to $250,000,000 (the “Unsecured Notes”), (b) on March 20,
2012, the Borrower formed a wholly-owned Subsidiary, MOP Midstream Holdings LLC,
a Delaware limited liability company (“MOP Midstream”), to hold an Investment in
a Permitted Joint Venture, Caliber Gathering LLC (“Caliber”), without delivering
a Guaranty and other Collateral Documents required under Sections 6.15 and 6.17
of the Credit Agreement and in violation of certain restrictions on Investments
in Section 7.02(a) of the Credit Agreement, (c) on August 1, 2012, Prism Gas
Systems I., L.P., sold all of its membership interests in Prism Gulf Coast
Systems, L.L.C. (“Prism Gulf Coast”) to Prism Midstream LLC (the “Prism
Transaction”) in violation of Section 7.07(c) of the Credit Agreement (due to
the existence of the Event of Default described in clause (b) above on such
date), and (d) on December 26, 2012, Prism Gas Systems I, L.P., Prism Gas
Systems GP, L.L.C., Prism Liquids Pipeline LLC, McLeod Gas Gathering and
Processing Company, L.L.C., and Woodlawn Pipeline Co., Inc. (collectively, the
“Dissolved Loan Parties”) were dissolved in violation of Section 6.05(a) of the
Credit Agreement;
    
WHEREAS, the Borrower has requested that the Administrative Agent and Required
Lenders (a) amend the Credit Agreement to make certain changes reflected herein
to permit Finance Corp to co-issue the Unsecured Notes, and (b) waive the Events
of Default resulting, directly or indirectly, from (i) the Borrower's Investment
in MOP Midstream and MOP Midstream's Investment in Caliber (including those
resulting from the Borrower's and MOP Midstream's failure to comply with
Sections 6.15 and 6.17 of the Credit Agreement), (ii) the Prism Transaction,
(iii) the dissolution of the Dissolved Loan Parties, (iv) incorrect
representations and warranties made by the Borrower under Sections 5.01(a) and
5.07 of the Credit Agreement, and (v) the Borrower's failure to provide notice
to the Administrative Agent of such Events of Default as required by Section
6.03(a) of the Credit Agreement; and


WHEREAS, the Administrative Agent and Required Lenders have agreed to such
requests, subject to the terms and conditions set forth herein.





--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.Definitions. Unless otherwise defined in this Eleventh Amendment,
terms used in this Eleventh Amendment that are defined in the Credit Agreement
shall have the meanings assigned to such terms in the Credit Agreement. The
interpretive provisions set forth in Section 1.02 of the Credit Agreement shall
apply to this Eleventh Amendment.


SECTION 2.Amendment to Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 of this Eleventh Amendment, clause
(d) of Section 7.04 of the Credit Agreement (Indebtedness) is hereby amended by
adding “, Martin Midstream Finance Corp., a Delaware corporation,” after
“Borrower” in the first line thereof.


SECTION 3. Limited Waiver.


(a)Subject to satisfaction of the conditions precedent set forth in Section 4 of
this Eleventh Amendment, the Administrative Agent and Required Lenders hereby
waive (i) the Events of Default under Sections 8.01(b) and 8.01(c) of the Credit
Agreement resulting from the Borrower's Investment in MOP Midstream, MOP
Midstream's Investment in Caliber, and MOP Midstream's failure to execute and
deliver a Guaranty and other Collateral Documents in accordance with Sections
6.15 and 6.17 of the Credit Agreement, (ii) the Event of Default under Section
8.01(b) of the Credit Agreement resulting from the consummation of the Prism
Transaction during the existence of an Event of Default in violation of Section
7.07(c) of the Credit Agreement, and the provisions of Section 7.07 of the
Credit Agreement to the extent required to permit the Prism Transaction, (iii)
the Events of Default under Sections 8.01(c) and 8.01(l) of the Credit Agreement
resulting from the dissolution of the Dissolved Loan Parties, (iv) the Event of
Default under Section 8.01(d) of the Credit Agreement resulting from inaccurate
representations and warranties in Sections 5.01(a) and 5.07 of the Credit
Agreement made with respect to the matters in this clause (a), and (v) the Event
of Default under Section 8.01(b) of the Credit Agreement resulting from the
Borrower's failure to provide notice to the Administrative Agent of the
foregoing Events of Default in accordance with Section 6.03(a) of the Credit
Agreement.


(b)The limited waiver set forth herein is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Loan Documents or any of the other instruments or agreements referred to
therein, (ii) be a waiver of any other or future Event of Default under the
Credit Agreement or any other Loan Document, (iii) prejudice any right or rights
that any of the Lenders or the Administrative Agent now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other instruments, agreements or other documents referred to therein,
or (iv) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any other Loan Party under the Credit Agreement
and other Loan Documents or any right, privilege or remedy of the Administrative
Agent or any Lender under the Credit Agreement and other Loan Documents.


SECTION 4.Conditions of Effectiveness. This Eleventh Amendment shall not be
effective until the date (such date, the “Eleventh Amendment Effective Date”)
each of the following conditions precedent has been satisfied in full:


(a)the Administrative Agent has received a counterpart of this Eleventh
Amendment executed by each of the parties hereto (which may be by telecopy or
other electronic transmission);


(b)the Administrative Agent has received a Guaranty and Subsidiary Security
Agreement executed by MOP Midstream, and evidence that MOP Midstream has used
commercially reasonable efforts to obtain an Acknowledgment of Pledge from
Centerpoint Energy Field Services, LLC (“Centerpoint”);





--------------------------------------------------------------------------------




(c)the Administrative Agent has received such certificates of resolutions or
other action, incumbency certificates and/or other certificates of officers of
MOP Midstream as the Administrative Agent may require to establish the
identities of and verify the authority and capacity of each officer thereof
authorized to act in connection with the Loan Documents to which MOP Midstream
is a party;


(d)the Administrative Agent has received such evidence as the Administrative
Agent may reasonably require to verify that MOP Midstream is duly organized or
formed, validly existing, and in good standing in the jurisdiction of its
organization;


(e)the Administrative Agent has received such Lien searches as the
Administrative Agent shall have requested, and such termination statements or
other documents as may be necessary to confirm that the Collateral owned by MOP
Midstream is subject to no other Liens in favor of any Persons (other than
Permitted Liens) or evidence that releases of such other Liens shall be filed
contemporaneously with or after the Eleventh Amendment Effective Date;


(f)the Administrative Agent has received an opinion from Sidley Austin LLP,
counsel to the Loan Parties, in form and substance satisfactory to
Administrative Agent, with respect to the Guaranty and other Collateral
Documents executed by MOP Midstream;


(g)the Administrative Agent has received a certificate signed by a Responsible
Officer of the Borrower certifying that, after giving effect to this Eleventh
Amendment, (i) the representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects on and as of such
date (unless such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), and (ii) no
Default or Event of Default has occurred and is continuing as of such date;


(h)the Borrower has paid any fees, including payment of reasonable Attorney
Costs of the Administrative Agent, due and payable on the Eleventh Amendment
Effective Date; and


(i)the Administrative Agent has received such other documents as may be
reasonably required by the Administrative Agent.


SECTION 5.Representations and Warranties. In order to induce the Administrative
Agent and the Required Lenders to enter into this Eleventh Amendment, each Loan
Party represents and warrants to the Administrative Agent and to each Required
Lender that:


(a)This Eleventh Amendment, the Credit Agreement as amended hereby, and each
Loan Document have been duly authorized, executed, and delivered by the Borrower
and the applicable Loan Parties and constitute their legal, valid, and binding
obligations enforceable in accordance with their respective terms (subject, as
to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors' rights generally
and to general principles of equity).


(b)The representations and warranties set forth in Article V of the Credit
Agreement and in the Collateral Documents are true and correct in all material
respects on and as of the Eleventh Amendment Effective Date, after giving effect
to this Eleventh Amendment, as if made on and as of the Eleventh Amendment
Effective Date, except to the extent such representations and warranties relate
solely to an earlier date.


(c)As of the date hereof, after giving effect to this Eleventh Amendment, no
Default or Event of Default has occurred and is continuing.


SECTION 6.Effect of Amendment.


(a)    This Eleventh Amendment (i) except as expressly provided herein, shall
not be deemed to be a consent to the modification or waiver of any other term or
condition of the Credit Agreement or of any of the instruments or



--------------------------------------------------------------------------------




agreements referred to therein, and (ii) shall not prejudice any right or rights
which the Administrative Agent, the Collateral Agent, or the Lenders may now or
hereafter have under or in connection with the Credit Agreement, as amended by
this Eleventh Amendment. Except as otherwise expressly provided by this Eleventh
Amendment, all of the terms, conditions and provisions of the Credit Agreement
shall remain the same. It is declared and agreed by each of the parties hereto
that the Credit Agreement, as amended hereby, shall continue in full force and
effect, and that this Eleventh Amendment and such Credit Agreement shall be read
and construed as one instrument.


(b)    Each of the undersigned Guarantors is executing this Eleventh Amendment
in order to evidence that it hereby consents to and accepts the terms and
conditions of this Eleventh Amendment and the transactions contemplated thereby,
agrees to be bound by the terms and conditions hereof, and ratifies and confirms
that each Guaranty and each of the other Loan Documents to which it is a party
is, and shall remain, in full force and effect after giving effect to this
Eleventh Amendment. The Borrower and each of the other Loan Parties hereby
confirm and agree that all Liens and other security now or hereafter held by the
Collateral Agent for the benefit of the Lenders as security for payment of the
Obligations are the legal, valid, and binding obligations of the Borrower and
the Loan Parties, remain in full force and effect, are unimpaired by this
Eleventh Amendment, and are hereby ratified and confirmed as security for
payment of the Obligations.


SECTION 7.Miscellaneous. This Eleventh Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law. The captions in this Eleventh Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof. This Eleventh Amendment may be executed in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Eleventh Amendment, it
shall not be necessary to produce or account for more than one such counterpart.
Delivery of an executed counterpart of this Eleventh Amendment by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Eleventh Amendment.


SECTION 8.Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS ELEVENTH
Amendment) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


SECTION 9.Additional Further Assurances.


(a)MOP Midstream agrees to deliver to the Administrative Agent an Acknowledgment
of Pledge executed by Centerpoint by February 28, 2013 (or such later date as
the Administrative Agent shall agree).


(b)Each of the parties hereto agrees to execute from time to time such further
documents as may be necessary to implement the terms of this Eleventh Amendment.


Remainder of Page Intentionally Blank.
Signature Pages to Follow.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first above written.






MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership,
as Borrower


By:    MARTIN OPERATING GP LLC,
its General Partner


By:    MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member


By:    MARTIN MIDSTREAM GP LLC,
its General Partner




By:     /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer

[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership,
as a Guarantor


By:    MARTIN MIDSTREAM GP LLC,
its General Partner




By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer





[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




MARTIN OPERATING GP LLC,
a Delaware limited liability company,
as a Guarantor


By:
MARTIN MIDSTREAM PARTNERS L.P.,

its Sole Member


By:    MARTIN MIDSTREAM GP LLC,
its General Partner




By:    /s/ Robert D. Bondurant    
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer
            

[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




MARTIN MIDSTREAM FINANCE CORP.,
a Delaware corporation,
as a Guarantor


By:    /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief Financial Officer





[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




REDBIRD GAS STORAGE LLC,
a Delaware limited liability company,
as a Guarantor




By:                                    
/s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President





[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




MOP MIDSTREAM HOLDINGS LLC,
a Delaware limited liability company,
as a Guarantor




By:    /s/ Robert D. Bondurant                
Robert D. Bondurant
Executive Vice President





[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent




By:    /s/ Rodica Dutka
Name:    Rodica Dutka                
Title:    Manager, Agency                




ROYAL BANK OF CANADA, as a Lender and as L/C Issuer




By:    /s/ Jason S. York
Jason S. York
Authorized Signatory




Wells Fargo Bank, N.A., as Syndication Agent and a Lender




By:    /s/ Thomas E. Stelmar
Name:    Thomas E. Stelmar                
Title:    Vice President                


THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent and a Lender




By:    /s/ Sanjay Remond
Name:    Sanjay Remond                
Title:    Authorized Signatory                




REGIONS BANK, as Co-Documentation Agent and a Lender




By:    /s/ David Valentine
Name:    David Valentine                
Title:    Vice President                




UBS LOAN FINANCE, LLC, as Co-Documentation Agent and a Lender




By:    /s/ Lana Gifas
Name:    Lana Gifas                
Title:    Director                        


By:    /s/ Joselin Fernandes
Name:    Joselin Fernandes                
Title:    Associate Director    



[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender




By:    /s/ Carmen Malizia
Name:    Carmen Malizia                
Title:    Vice President                    


COMPASS BANK, as a Lender




By:    /s/ Stephanie L. Cox
Name:    Stephanie L. Cox                
Title:    Sr. Vice President                    


COMERICA BANK, as a Lender




By:    /s/ Brian Enzler
Name:    Brian Enzler                
Title:    Vice President
            
            
CADENCE BANK, N.A.




By:    /s/ Steven Taylor
Name:    Steven Taylor                
Title:    Vice President
                
        
ABN AMRO CAPITAL USA LLC


By:    /s/ Darrell Holley
Name:    Darrell Holley                
Title:    Managing Director


By:    /s/ Casey Lowary
Name:    Casey Lowaly                
Title:    Managing Director
                    


BANK OF AMERICA, N.A., as a Lender


By:    /s/ Julie Castano
Name:    Julie Castano                
Title:    Senior Vice President    
                    


CITIBANK, N.A., as a Lender


By:    /s/ Daniel A. Davis
Name:    Daniel A. Davis                
Title:    SVP                        

[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]



--------------------------------------------------------------------------------






NATIXIS, as a Lender




By:    /s/ Daniel Payer
Name:    Daniel Payer                
Title:    Managing Director                        


By:    /s/ Louis P. Laville, III
Name:    Louis. P. Laville, III                
Title:    Director    




RAYMOND JAMES BANK, FSB, as a Lender




By:    /s/ Scott G. Axelrod
Name:    Scott G. Axelrod                
Title:    Vice President                




BRANCH BANKING AND TRUST COMPANY, as a Lender




By:    /s/ Devon J. Lang
Name:    Devon J. Lang                
Title:    Vice President                    



[SIGNATURE PAGE TO THE ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER]

